DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6, 9-10, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lehuu et al. (US 10710211), hereinafter Lehuu; in view of Wu et al (US 8951099, "Wu '099"), Slutz et al. (US PGPub 2005/0025973, "Slutz"), Doering (US PGPub 2015/0087212); and Wu et al. (US 8795035, "Wu '035")
Regarding claim 1, Lehuu teaches a pad conditioner for conditioning a chemical-mechanical processing (CMP) pad, the pad conditioner comprising 
an abrasive surface having a planar land surface and a plurality of high-density silicon carbide protrusions extending from the planar land surface, the protrusions having high-precision shapes (see Lehuu col. 6 lines 19-42; col. 15 lines 4-20; and figs. 4a-4b and 7-8),
wherein each protrusion includes a height extending in a perpendicular direction between the land surface and a most-distant surface of the protrusion (see Lehuu col. 6 lines 19-42; col. 15 lines 4-20; and figs. 4a-4b and 7-8), wherein heights of the protrusions are in a range from 20 to 100 microns (heights between 61 microns and 73 microns, see Lehuu col. 6 lines 19-42; col. 15 lines 4-20; and figs. 4a-4b and 7-8). 
Lehuu does not explicitly teach that the planar land surface of the abrasive surface is formed from a high-density silicon carbide body;
that the high-density silicon carbide has a density of at least 2.5 grams per cubic centimeter;
that the standard deviation of the heights of a sample of protrusions of the abrasive surface is less than 5 microns;
that the spacings between protrusions of a patterned arrangement of protrusions are in a range from 1,000 to 10,000 microns and a standard deviation of spacings of the abrasive surface is less than 5 microns; or
that the planar land surface has a roughness in a range from 2-10 microns as measured by laser profilometry and a flatness measured to less than 50 microns. 
However, Lehuu does teach that the porosity should be as low as possible, specifically below 5% (see Lehuu col. 1 lines 15-18). Lehuu also teaches that porosity is calculated based on the bulk density and an assumed theoretical density of 3.2 grams per cubic centimeter (see Lehuu col. 11 lines 44-50). 
The equation used in Lehuu is: porosity = [(theoretical density-bulk density)/theoretical density] (see Lehuu col. 11 lines 44-50). Manipulating the equation to solve for bulk density results in the following equation: bulk density = theoretical density - [porosity * theoretical density]. Taking the numbers from Lehuu of a porosity of 5% (or .05) and a theoretical density of 3.2 grams per cubic centimeter, one may calculate a bulk density of 3.04 g/cubic cm. This is greater than a density of 2.5 g/cubic cm.
Additionally, Lehuu teaches the desirability of precision and uniformity in the protrusions (see Lehuu col. 4 lines 45-64, describing the importance of uniform height; col. 6 line 54- col. 7 line 2, describing defect inspection and a particular desirability of defective feature rates less than 2%). Standard deviation is a measure of uniformity. So, because Lehuu teaches the desirability of uniformity in the production and placement of the protrusions, it would be obvious to a person having an ordinary skill in the art to produce the pad conditioner such that the standard deviation of the heights of a sample of protrusions of the abrasive surface was less than 5 microns.
Wu '099 teaches a conditioner having a planar land surface with a plurality of protrusions wherein the planar land surface and protrusions are formed of the same material, as part of the same process (see Wu '099 col. 5 lines 15-21), and wherein the ceramic material may be a silicon carbide (SiC, see Wu '099 col. 5 lines 23-24). It would have been obvious to integrate the teachings of Wu '099 into the conditioner of Lehuu, as doing so would reduce the likelihood of the protrusions separating from the body during use (see Wu '099 col. 5 lines 15-21).
Similarly, Slutz teaches the concept of forming a carefully controlled patterned abrasive surface wherein the protruding features are spaced in a range of 3,000 microns to 10,000 microns (spacing between walls around cut-away portions is 3mm-10mm, see Slutz paragraph [0134]).
It would have been obvious to a person to implement the teachings of Slutz into the conditioner of Lehuu, as doing so allows for control over the distribution and size of diamond grains deposited by chemical vapor deposition. (see Slutz paragraph [00134]). 
Slutz does not, however, teach that the standard deviation of spacings of the abrasive surface is less than 5 microns
However, Lehuu does teach the desirability of precision and uniformity in the production and placement of the protrusions (see Lehuu paragraph [0029], describing the importance of uniform height; paragraph [0038] describing defect inspection and a particular desirability of defective feature rates less than 2%; fig. 4a wherein the protrusions are placed on a precise grid pattern). Standard deviation is a measure of uniformity. So, because Lehuu teaches the desirability of uniformity in the production and placement of the protrusions, it would be obvious to a person having an ordinary skill in the art to produce the pad conditioner such that the standard deviation of the spacings between protrusions of the abrasive surface was less than 5 microns.
In a similar fashion, the claimed elements of a surface roughness in a range from 2-10 microns as measured by laser profilometry and a flatness measured to less than 50 microns are taught by 
Doering (a surface roughness in the range of 2 micrometers to 5 micrometers helps with diamond particle retention, see Doering paragraph [0011]); and Wu '035 (teaching that a flatness within a range of 0.1 microns to 50 microns results in enhanced conditioner performance and lifetime, see Wu '035 col. 8 line 54 - col. 9 line 6). Each of Wu '035 and Doering teach advantages to having the listed properties that would have made it obvious for a person of ordinary skill in the art to implement the teachings in the conditioning tool of Lehuu.

Regarding claim 2, Lehuu in view of Wu '099, Slutz, Doering, and Wu '035 teaches the pad conditioner of claim 1, wherein the high-density silicon carbide has a porosity of less than 5 percent (see paragraph [0022]).

Regarding claim 4, Lehuu in view of Wu '099, Slutz, Doering, and Wu '035 teaches the pad conditioner of claim 1, wherein each protrusion includes a base width in a range from 10 to 200 microns (square base with a length of 146 microns, see paragraph [0128]).
Lehuu does not teach that the standard deviation of the base widths of a sample of protrusions of the abrasive surface is less than 7 microns.
However, Lehuu does teach the desirability of precision and uniformity in the protrusions (see Lehuu paragraph [0029], describing the importance of uniform height; paragraph [0038] describing defect inspection and a particular desirability of defective feature rates less than 2%). Standard deviation is a measure of uniformity. So, because Lehuu teaches the desirability of uniformity in the production and placement of the protrusions, it would be obvious to a person having an ordinary skill in the art to produce the pad conditioner such that the standard deviation of the widths of a sample of protrusions of the abrasive surface was less than 7 microns.

Regarding claim 6, Lehuu in view of Wu '099, Slutz, Doering, and Wu '035 teaches the pad conditioner of claim 1, and teaches that the protrusions include pointed tips and sidewalls angled relative to the land surface (see fig.1a and fig. 1b). Lehuu additionally teaches that the angles of the sidewalls relative to the land surface are in a range from 30 to 70 degrees. 
Lehuu describes an embodiment with three types of protrusions: two sizes of pyramids with a square base and one with a rectangular base (see paragraph [0109]). The square pyramids have either a base length of 390 microns and a height of 195 microns or a base length of 366 microns and a height of 183 microns, and the rectangular pyramids have a height of 183 microns and a base that is 390 microns in one direction and 366 microns in the other (paragraph [0109]). The pyramids appear to be triangular when viewed from a side, and separating one pyramid into two right triangles allows the angle of the walls relative to the surface to be determined with trigonometry by taking the inverse tangent of the height divided by one half of the base length. The length of the bases of each of the square pyramids are twice the height, and the angle calculation uses the height divided by half the base, so for the square pyramids, the angle of the walls relative to the land surface is the inverse tangent of one, or in other words, the walls are 45 degrees from the land surface. The rectangular pyramid has one base length that is twice the height and one that is slightly larger (it is 183 microns tall, one base dimension is 390 microns long and the other is 366 microns long). So it also has a 45 degree angle along one dimension, but the other dimension has a slightly different angle, determined by taking the inverse tangent of 183 microns divided by 195 microns. This angle comes out to approximately 43.2 degrees, which is also in the range of 30 to 70 degrees.
Lehuu does not teach that a standard deviation of the angles of the sidewalls is less than 5 degrees. However, Lehuu does teach the desirability of precision and uniformity in the production and placement of the protrusions (see Lehuu paragraph [0029], describing the importance of uniform height; paragraph [0038] describing defect inspection and a particular desirability of defective feature rates less than 2%; fig. 4a wherein the protrusions are placed on a precise grid pattern). Standard deviation is a measure of uniformity. So, because Lehuu teaches the desirability of uniformity in the production and placement of the protrusions, it would be obvious to a person having an ordinary skill in the art to produce the pad conditioner such that the standard deviation of the spacings between protrusions of the abrasive surface was less than 5 microns.

Regarding claim 9, Lehuu in view of Wu '099, Slutz, Doering, and Wu '035 teaches the pad conditioner of claim 1, wherein the abrasive surface further comprises a coating of diamond deposited over the land surface and a plurality of high-density silicon carbide protrusions (CVD diamond, see paragraph [0027]).

Regarding claim 10, Lehuu in view of Wu '099, Slutz, Doering, and Wu '035 teaches the pad conditioner of claim 9, wherein the coating of diamond is deposited by chemical vapor deposition (CVD diamond, see paragraph [0027]).

Regarding claim 20, the elements of claim 20 not relating to the properties of the conditioner used are standard steps generally known in the art of conditioning a polishing pad surface (see, e.g. Doering paragraphs [0028]-[0030]). As described in the rejection of claim 1, the existence of a conditioner with the claimed properties would have been obvious to a person having ordinary skill in the art in view of Lehuu, Wu '099, Slutz, Doering, and Wu '035. The use of such a conditioner in a fashion satisfying the elements of claim 20 would have similarly been obvious as such a conditioner would carry out the claimed method during normal operation (see MPEP 2112.02)

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Lehuu, Wu '099, Slutz, Doering, and Wu '035 as applied to claim 1 above, and further in view of Smith et al (U.S. Pre-Grant Publication No. 20140113532), hereinafter Smith.
Regarding claim 7, Lehuu in view of Wu '099, Slutz, Doering, and Wu '035 teaches the pad conditioner of claim 1, but does not teach that the protrusions are conical. 
However, Smith teaches the use of a variety of geometric shapes for protrusions in conditioning devices, including pyramidal, conical, rectangular, and cylindrical shapes as well as truncated versions thereof (Smith paragraph [0075]).
It would have been obvious for a person having ordinary skill in the art to have substituted the conical protrusions of Smith for the pyramidal protrusions of Lehuu as doing so represents the simple substitution of one known element for another to obtain predictable results.

Regarding claim 8, Lehuu in view of Wu '099, Slutz, Doering, and Wu '035 teaches the pad conditioner of claim 1, but does not teach that the protrusions are formed by laser cutting. 
However, Smith teaches the use of laser cutting to produce protrusions (see Smith paragraph [0101]). It would have been obvious to a person having ordinary skill in the art to implement the teaching of Smith to produce protrusions, as doing so allows the production of protrusions within a small tolerance (Smith Paragraph [0101]).

Response to Arguments
Applicant's arguments filed June 21st, 2022 have been fully considered but they are not persuasive. Applicant’s argument relies on the assertion that the limitation of “formed from a silicon carbide body” is patentably distinct in a structural fashion from the limitation of “formed of a silicon carbide body” or “formed into a silicon carbide body.” This argument relies on a narrower interpretation of the word “from” than the broadest reasonable interpretation. 
Similarly, Applicant is reminded that with regards to claims that define a product by the process of production, also known as “product-by-process claims,” the limitations are limited only by the structure implied by steps rather than the steps themselves. Prior art that teaches a completely different method of manufacturing a claimed product nonetheless teaches the final product.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R ZAWORSKI whose telephone number is (571)272-7804. The examiner can normally be reached Monday-Thursday and Alternate Fridays 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.R.Z./Examiner, Art Unit 3723                                                                                                                                                                                                        

/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723